Title: From Thomas Jefferson to George Rogers Clark, 20 April 1781
From: Jefferson, Thomas
To: Clark, George Rogers



Sir
Richmond April 20th. 1781.

I am happy to find that you are persevering thro’ your difficulties and hope it will have a fortunate issue. I think not only our future quiet to the Westward but Eastern events also depend much on your success. The Enemy at Portsmouth have received since you were here a reinforcement of 1500 men under Major General Phillips. They are at this time under way up James river, but to what place destined we know not.
The bills mentioned in your Letter are paid on your counter-signature. We lately had a great bundle of Draughts from Colo. Montgomery. They were rejected and the holder informed that if he would satisfy you they were for articles or services really for the State, you would countersign and we pay them, according to their true value at the time of drawing. You will have received the  two hundred thousand pounds sent you by Captain Cherry. We now send Major Harrison three hundred thousand pounds by L. Bradford. All the Stores have gone which were to go for you from this place. A delay was occasioned to the march of the Green Briar Militia by an error in sending some articles hence to Frederic which should have gone to Fort Chiswell. However they will be in time I hope for the movements from Fort pitt. I have just received a Letter from the President of Pennsylvania informing me that on learning that Colo. Broadhead had restrained some purchases within their Limits for your troops he had immediately given orders to have the restrictions taken off and that none such should be laid on any future occasion. I hope that an equal liberality on both sides will facilitate the future operations of both governments. I wish you every success and happiness & am with great esteem & respect Sir Your most obedt. & Mo hble. Servant,

Th: Jefferson

